Citation Nr: 0603110	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of his hearing has been 
associated with the record.

The case was remanded for additional development in January 
2005.  It was returned to the Board for appellate 
consideration in December 2005.


FINDING OF FACT

A chronic low back disability was not manifest in service and 
is unrelated to the veteran's service; arthritis was not 
manifest within one year of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service
and arthritis may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

A Statement of the Case, issued in July 2003, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in February 
2004 and October 2005 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.  

Moreover, letters dated in February 2004 and February 2005 
also instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
identified VA and private treatment records have been 
obtained and associated with the record.  Records from the 
Social Security Administration have also been obtained.  The 
veteran was afforded the opportunity to testify before the 
undersigned in March 2004.  He has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the veteran's service medical records discloses 
that he was involved in a motor vehicle accident in August 
1981.  The day following the accident, the veteran reported 
to a military emergency room.  He stated that he had been 
seen at a VA hospital following the accident.  He indicated 
that both knees and his left ankle had been injured.  

The veteran complained of bilateral knee pain in September 
1981.  He was placed on profile.  

In April 1982, the veteran complained of low back pain and 
indicated that he had experienced the pain for two months.  
He reported that his pain had started after heavy drinking on 
a weekend.  The assessment was myofasciitis.  

On discharge physical examination in June 1982 the veteran 
reported a history of recurrent back pain.  The examiner 
noted low back pain for the past two months, and indicated 
that the veteran was doing isometrics.

The veteran submitted a claim in May 1983.  He did not seek 
benefits for a low back disability at that time.  

An August 1991 report from Rajan K. Raj, M.D. notes that the 
veteran was involved in a car accident in December 1990.  He 
indicated that the veteran had suffered from severe back pain 
since that time and had been managed with bedrest, physical 
therapy, and medications with no significant relief.  Dr. Raj 
concluded that the veteran's symptomatology suggested a 
herniated lumbar disc.  

The veteran underwent rehabilitation at Marianjoy 
Rehabilitation Hospital and Clinic, beginning in 1992.  The 
history indicates that the veteran began to suffer from low 
back and leg pain after a car accident in December 1990.  

The veteran underwent a psychological evaluation as part of 
his rehabilitation program in May 1992.  The examiner noted a 
one and one half year history of chronic low back pain, 
subsequent to a motor vehicle accident in December 1990.  A 
hospital summary for treatment from May 1992 to June 1992 
notes the December 1990 accident.

 A July 1992 decision by the Social Security Administration 
(SSA) notes the veteran's December 1990 accident.  Disability 
benefits were awarded due to discogenic and degenerative 
disorders of the back.

The report of a psychiatric evaluation conducted in April 
1996 indicates that the veteran sustained a back injury in an 
automobile accident in 1990.  

In a June 1997 claim for nonservice-connected pension, the 
veteran indicated that he had suffered a spinal injury in 
December 1990.  He stated that he had not worked since 
December 1990.

The veteran was seen in private neurosurgical consultation by 
Steven W. Agata, M.D. in June 2000.  Dr. Agata noted that the 
veteran injured his low back in April 1990 when he was in a 
motor vehicle accident.  He indicated that the veteran's 
records revealed facet arthropathy diffusely throughout the 
lumbar spine with a small annular tear, but no significant 
disc herniation, stenosis, or any evidence of nerve root 
compression.  The assessment was low back pain, probably 
related to lumbar strain.  Dr. Agata recommended physical 
therapy.

In August 2001, the veteran reported to the SSA that he been 
in an automobile accident in April 1990 and that his back 
condition had worsened since that time.

The veteran submitted the instant claim in July 2002.  He 
indicated that he had neck, back, and knee problems as a 
result of a motor vehicle accident in service.  He noted that 
he was taken to the VA hospital by ambulance.

The RO subsequently requested treatment records from the 
Houston VA Medical Center (VAMC) but was informed that the 
facility had no record of treating the veteran.  

At a January 2003 VA examination, the veteran related that he 
had been in an accident in 1980 which injured his knees, and 
that he had walked with crutches for a while.

A February 2003 MRI report from Desert Radiologists notes 
degenerative changes.  On February 2003 follow up with VA, 
the providing physician noted that the veteran's lumbar 
spinal canal was congenitally narrowed.  He indicated that he 
would make a neurosurgical referral for assessment and 
advice.

On VA examination in September 2003, the examiner noted that 
the veteran used crutches for ambulatory support.  The 
veteran reported that he had been unemployed since July 2003, 
and that he had been a project manager for a home builder.  
The examiner noted that the veteran was 100 percent mobile 
and capable of performing activities of daily living.

At his March 2004 hearing, the veteran testified that at the 
end of his enlistment, he was assigned to funeral escort 
duty.  He indicated that the unit went to Houston for a 
funeral, and that the vehicle he rode in was involved in an 
accident.  He stated that he was taken to what he assumed was 
a VA hospital.  He indicated that he was subsequently treated 
at a military facility, but that at the time, his neck and 
back were not bothersome.  He stated that his back pain 
increased over time.  He stated that he went back to work 
after the accident using a wheelchair, and that he was told 
by his superiors that he should not make a "big deal" out 
of his medical problems.  The veteran indicated that he had 
seen a neurosurgeon in San Antonio, but that he no longer had 
the records because his wife had left him and taken the files 
with her.  He also indicated that he had undergone physical 
therapy shortly after his discharge, but that those records 
were also unavailable.  He stated that he had also contacted 
the Houston Police Department and was told that they did not 
have records pertaining to his accident.  He testified that 
he was in a wheelchair due to pain.  He indicated that he had 
records of treatment for his back beginning in 1990, and that 
he went to the doctor at that time because of his continuing 
problems.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for arthritis may be granted if manifest 
within one year of a period of 90 days of military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

On review of the evidence pertaining to this claim, the Board 
has determined that service connection for a low back 
disability is not warranted.  The Board acknowledges that the 
veteran complained of low back pain in April 1982 and at 
discharge in June 1982.  However, the veteran's 
musculoskeletal system was found to be normal and he was 
deemed qualified for discharge.  The first indication of a 
chronic low back disability dates to August 1991, when the 
veteran's symptoms were reported to have their origins in a 
December 1990 automobile accident.  In fact, the medical 
evidence pertaining to the veteran's current low back 
disability relate his symptoms to the reported December 1990 
accident.  There is a remarkable absence of evidence 
providing any link between the veteran's service and his 
current back disability.  While it is clear that the veteran 
currently suffers from a disability of his low back, there is 
no reliable indication that such disability is related to any 
incident of his military service.

The Board has considered the veteran's statements that his 
low back disability is the result of an injury incurred in 
service.  However, as a layperson, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Even if the Board were to accept that he had an 
injury during service, little probative evidence suggests 
that the remote diagnosis is related to an in-service event.  
38 U.S.C.A. § 1154 (West 2002).  Rather, the most probative 
evidence, consisting of the veteran's statements for 
treatment purposes establishes a remote post- service onset, 
rather than an in-service onset.    

To the extent that the veteran may assert that he has had a 
back problem since service, the Board finds the opinion to be 
unconvincing.  Continuity of symptomatology is required where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity is not adequately supported, then a 
showing of chronicity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b) (1992).  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  
However, the Court has noted that in a merits context the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is no competent evidence of 
treatment and the more probative evidence clearly establishes 
a remote post service onset.  The Board concludes that any 
assertion of continuity of symptoms is unsupported and not 
believable. 

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back 
disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


